Senators Lott and Porter
delivered written opinions in favor of affirming the order of the chancellor. In addition to the authorities referred to in the opinion of the chancellor, they cited and commented upon the following: Bointhon v. Hockmore, (1 Vern. 316;) Scattergood v. Harrison, (Moseley's R. 128;) Robinson v. Pett, (3 P. Wms. 249;) In Re Ormsby, (1 Ball & Bea. 189;) Brocksopp v. Barnes, (5 Madd. 90.)
Senators Folsom and Putnam delivered written opinions in favor of reversing the order appealed from. .
On the question being put, “ Shall this, decree be reversed 1” the members of the court voted as follows :
For reversal: Senators Emmons, Folsom, Jones and Putnam—4.
*577For affirmance; The President, Mr. Justice Jewett, and Senators Backus, Barlow, Bockee, Deyo, Hand, Johnson Lott, Porter, Scovil, Smith and Talcott—13.
Order affirmed.